As filed with the Securities and Exchange Commission on February 26, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05339) Concorde Funds, Inc (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) 972-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2013 Date of reporting period:12/31/2012 Item 1. Schedule of Investments. CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES December 31, 2012 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS - 90.58% AMUSEMENT & THEME PARKS The Walt Disney Co. $ 2.66 % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. BREWERIES Anheuser Busch InBev NV - ADR (b) CABLE & OTHER SUBSCRIPTION PROGRAMMING Viacom, Inc. CLOTHING ACCESSORIES STORES Hanesbrands, Inc. (a) COMPUTER STORAGE DEVICE MANUFACTURING EMC Corp. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Canadian Oil Sands Ltd. (c) Devon Energy Corp. DATA PROCESSING Fiserv, Inc. (a) DIRECT LIFE INSURANCE CARRIERS Aon Corp. (c) DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS American International Group, Inc. (a) Travelers Companies, Inc. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. GENERAL MEDICAL & SURGICAL HOSPITALS HCA Holdings, Inc. HOME CENTERS Lowe's Companies, Inc. INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. LINE-HAUL RAILROADS Union Pacific Corp. LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. MEDICAL LABORATORIES Quest Diagnostics, Inc. MOTOR VEHICLE STEERING & SUSPENSION COMPONENTS MANUFACTURING Titan International, Inc. Fair Percent of Shares Value Net Assets NATURAL GAS DISTRIBUTION Kinder Morgan, Inc. $ 3.77 % PETROLEUM REFINERIES ConocoPhillips Exxon Mobil Corp. PHARMACEUTICAL PREPARATION MANUFACTURING Abbott Laboratories Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan - ADR (b) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. SOLID WASTE LANDFILL Waste Management, Inc. SUPPORT ACTIVITIES FOR OIL & GAS OPERATIONS Poseidon Concepts Corp. (c) WOOD KITCHEN CABINET & COUNTERTOP MANUFACTURING Fortune Brands Home & Security, Inc. (a) TOTAL COMMON STOCKS (Cost $6,587,578) SHORT -TERM INVESTMENTS - 6.05% The STIC Prime Portfolio - Institutional Class, 0.09% (d) Fidelity Institutional Money Market - Select Class, 0.09% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $622,764) Total Investments (Cost $7,210,342) - 96.63% Other Assets in Excess of Liabilities - 3.37% TOTAL NET ASSETS - 100.00% $ 100.00 % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. (c) Foreign issued security traded over-the-counter in the U.S. (d) Rate shown is the 7-day yield as of December 31, 2012. The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure as of December 31, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 –
